DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 2-21 are pending;
Claims 2-21 are new; claim 1 is canceled; 
Claims 2-21 are rejected herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 filed on 08/26/2021 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. Additoinally, the arguments are moot based on the rejection of reference Smith in view of Wang.
Regarding Applicants argument with respect to the terminal disclaimer. The Examiner asserts that no terminal disclaimer is found on record.
Regarding Applicant’s argument wherein “…Smith fails to disclose a post having a proximal end and a distal end telescoping relative to the proximal end…” The examiner asserts that claim 2 does not require the distal end telescoping relative to the proximal end.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6, 12, 16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 11,021,215 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of the instant application is encompassed by the scope of claims 1, 4 and 7 of U.S. Pat. No. 11,021,215 B1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being obvious over Smith (U.S. Pat. No. 5919067).
 	Regarding claim 2, Smith teaches a device mount configured to hold an electronic device on a boat, the device mount comprising: 	a base (Smith; 36) configured to be secured to the boat [intended use]; 	a post (Smith; 32) having a proximal end and a distal end, wherein the proximal end of the post is secured to the base; 	a mount segment (Smith; segment of 12 near 16) configured to secure the electronic device thereto; and
 	wherein the mount segment is slidably securable to an outer surface of the distal end of the post, wherein the mount is configured to be placed in a locked position and an unlocked position, and wherein while in the unlocked position the mount is slidable along the outer surface of the distal end of the post.
 	Regarding claim 3, Smith teaches the mount segment (Smith; segment of 12 near 16) is configured to be proximate to the base in a lowered configuration
 	Regarding claim 4, Smith teaches the slidable collar is permanently secured around the post (Smith; when tightened).
	Regarding claim 6, Smith teaches the slidable collar further comprising:
 	a first lock segment (Smith; 19a);
 	a second lock segment (Smith; 19b); and
 	a fastener (Smith; 17) disposed through at least a portion of the first lock segment and at least a portion of the second lock segment.
	Regarding claim 9, Smith teaches the fastener (Smith; 17) is configured to pass through a first fastener receptor (Smith; opening of 19a receiving 17) of the first lock segment and a second fastener receptor (Smith; opening of 19b receiving 17) of the second lock segment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pat. No. 5919067) in view of Wang (U.S. Pat. No. 8413936 B2).
Regarding claim 12, Smith teaches a mounted electronic device system comprising:
 	an electronic device (Smith; 25) configured for use on a boat;
 	a device mount (Smith; 10) configured to secure the electronic device relative to the boat, the device mount including a base (Smith; 36) configured to be secured to the boat; 	a post (Smith; 32) having a proximal end and a distal end, wherein the proximal end of the post is secured to the base;
 	a mount segment (Smith; segment of 12 near 16) configured to secure the electronic device thereto; and 	wherein the mount is slidably securable to an outer surface (Smith; outer surface of 32) of the distal end of the post, wherein the mount is configured to be placed in a locked position and an unlocked position, and wherein while in the unlocked position the mount is slidable along the outer surface of the distal end of the post. However, Smith fails to teach the distal end telescoping relative to the proximal end and relative to the base. Wang teaches the post (Wang; 40) having the distal end (Wang; upper end of 40) telescoping relative to the proximal end (Wang; lower end of 40) and relative to the base (Wang; 50). 
Smith and Wang are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Smith having the telescopic post. The motivation would have been to make the invention of Smith adjustable.
 	Regarding claim 13, Smith teaches the mount segment (Smith; segment of 12 near 16) is configured to be proximate to the base in a lowered configuration
	Regarding claim 14, Smith teaches the slidable collar is permanently secured around the post (Smith; when tightened).
	Regarding claim 16, Smith teaches the slidable collar further comprising:
 	a first lock segment (Smith; segment of 16 near 12a);
 	a second lock segment (Smith; 16a); and
 	a fastener (Smith; 17) disposed through at least a portion of the first lock segment and at least a portion of the second lock segment.
Regarding claim 21, a telescoping device mount configured to hold an electronic device on a vehicle, the telescoping device mount comprising: 	a base (Smith; 36) configured to be secured to the vehicle [intended use/capable]; 	a post (Smith; 32). 	a mount segment (Smith; 10) configured to secure the electronic device and slidably securable to the outer post segment of the telescoping post, wherein the mount segment is configured to be slid along an outer surface of the outer post segment. 	However, Smith does not explicitly teach the post being telescopic and including an inner post segment and an outer post segment, the inner post segment.
Wang teaches the telescopic post (Wang; 50) including an inner post segment (Wang; 42) and an outer post segment (Wang; 41), the inner post segment secured to the base at a proximal end of the inner post and slidably engageable with the outer post segment from a distal end of the inner post toward. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Smith having the telescopic post. The motivation would have been to make the invention of Smith adjustable.
Claims 4-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pat. No. 5919067) in view of Liao (U.S. Pat. No. 7959120 B2).
 	Regarding claim 4, Smith teaches the slidable collar permanently secured around the post as noted above. However, assuming arguendo does not explicitly disclose the collar to be permanently secured around the post. 	Liao teaches the collar (Liao; 114) is permanently secured around the post (Liao; 112). 	Smith and Liao are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention Smith having the collar that is permanently secured. The motivation would have been to facilitate the use of the product. Therefore, it would have been obvious to modify Smith as specified in claims 4 and 14.
  	Regarding claim 5, Smith as modified teaches the slidable collar (Liao; 114) presents a generally annular shape, with the post being disposed within an opening (Liao; opening of central 114) of the annular shape.
  	Regarding claim 7, Smith as modified teaches the first lock segment (Liao; one of 115) is laterally spaced from the second lock segment (Liao; other of 115).
 	Regarding claim 8, Smith as modified teaches the fastener (Liao; 116) is configured to reduce lateral spacing between the first lock segment and the second lock segment so as to apply a force to the post.
 	Regarding claim 10, Smith as modified the slidable collar (Liao; 114) further comprising: a collar body (Smith; body of 114), wherein the first lock segment (Liao; one of 115) and the second lock segment (Liao; other of 115) are each hingedly secured to the collar body (Liao at rear middle longitudinal axis of 1142).
Claims 14-15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pat. No. 5919067) in view of Wang and further in view of Liao (U.S. Pat. No. 7959120 B2)
Regarding claim 14, Smith teaches the slidable collar permanently secured around the post as noted above. However, assuming arguendo does not explicitly disclose the collar to be permanently secured around the post. 	Liao teaches the collar (Liao; 114) is permanently secured around the post (Liao; 112). 	Smith and Liao are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention Smith having the collar that is permanently secured. The motivation would have been to facilitate the use of the product. Therefore, it would have been obvious to modify Smith as specified in claims 4 and 14.
  	Regarding claim 15, Smith as modified teaches the slidable collar (Liao; 114) presents a generally annular shape, with the post being disposed within an opening (Liao; opening of central 114) of the annular shape.
  	Regarding claim 17, Smith as modified teaches the first lock segment (Liao; one of 115) is laterally spaced from the second lock segment (Liao; other of 115).
Regarding claim 18, Smith as modified teaches the fastener (Smith; 117) is configured to reduce lateral spacing between the first lock segment (Liao; one of 115) and the second lock segment (Liao; other of 115) so as to apply a force to the post. the fastener is configured to pass through a first fastener receptor (Smith; opening of 19a) of the first lock segment and a second fastener receptor (Smith; opening of 19b) of the second lock segment.
	Regarding claim 19, Smith as modified the slidable collar (Liao; 114) further comprising: a collar body (Smith; body of 114), wherein the first lock segment (Liao; one of 115) and the second lock segment (Liao; other of 115) are each hingedly secured to the collar body (Liao at rear middle longitudinal axis of 1142).
Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631